AFFIRMED; Opinion Filed January 18, 2013.




                                              In i’he
                                    Qtottrt of ppa1
                          fuftj   3itrirt of t1t1cxa at atta
                                       No. 1)5-1 1-01571-CR

                          ROL)NEY EAR!, I)ENMARK, Appellant

                                                 ‘7.



                             TIlE STATE OF TEXAS, Appelice

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F07-40442-W

                              MEMORANDUM OPINION

                  Before Chief Justice Wright and Justices Bridges and Myers
                               Opinion by Chief Justice Wright

        Rodney Earl Denmark was convicted, following adjudication of his guilt, of aggravated

robbery with a deadly weapon.     in   seven issues, appellant   contends the trial court abused its

discretion by revoking his community supervision and adjudicating his guilt. We affirm the trial

court’s judgment. The background of the case and the evidence admitted at trial are well known

to the parties, and we therefore limit recitation of the facts. We issue this memorandum opinion

pursuant to Texas Rule of Appellate Procedure 47,4 because the law to be applied in the case is

well settled.
        Appellant waived a jury and pleaded guilty to aggravated robbery with a deadly weapon,

a brick.     Set’ Tix. Pt’c.L   (‘ni F ANN.     29.03(a) (West 21)11).      Ihe tnal court deterred

adjudicating guilt, placed appellant on five years’ community supervision, and assessed a $750

fine.      In its second—mended motion to adjudicate, the State alleged appellant violated thirteen

conditions of community supervision, including being unsuccessfully discharged from the

Intensive Outpatient Treatment Program. Appellant pleaded not true to the allegations during a

hearing. After hearing evidence, the trial court fiund the allegations true, adjudicated appellant

guilty, and assessed punishment at fbrty years’ imprisonment.

        Appellate review of an order revoking community supervision is limited to determining

whether the trial court abused its discretion. See Ricke/s   i’.   5taie. 202 S.W.3d 759, 763 (Tex.

Crim. App. 2006).        An order revoking community supervision must be supported by a

preponderance of the evidence, meaning the greater weight of the credible evidence that would

create a reasonable belief that the defendant has violated a condition of probation. Id. at 763--64.

A finding of a single violation of commurnty supervision is sufficient to support revocation. See

Sanchez v. State, 603 S.W.2d 869, 871 (Tcx. Crim. App. [Panel Op.] 1980). Thus, to prevail on

appeal, appellant must successfully challenge all of the findings that support the revocation

order. See Jones v. Stale, 571 S.W.2d 191, l93--94 (Tex. C’rim. App. [Panel Op.] 1978).

        Appellant contends the trial court abused its discretion because the evidence is

insufficient to show he violated any of the terms of his community supervision.          The State

responds that the trial court did not abuse its discretion in revoking appellant’s community

supervision and adjudicating his guilt because proof of one violation is sufficient to support

revocation. We agree with the State.



                                                -2-
       Probation officer Michelle 1-lamaker testified appellant was delinquent on paying fees and

restitution; appellant had not performed any community service hours; and appellant was

unsuccessfully discharged from the Intensive Outpatient Treatment Program due to his continued

drug use and attendance problems. Flamaker testified she was aware appellant did not have a job

when he was placed on community supervision, and she and appellant had discussed addressing

his community service hours after focusing on the intensive treatment program.          Hamaker
testified that at one point, appellant told her he had another source of income; appellant said he

was “dealing cocaine.” During his testimony, appellant said he attempted to attend an outpatient

treatment program. but he was not successful because he had “marijuana in my system and [1]

was discharged.”

       We conclude the evidence is sufficient to support the trial court’s finding that appellant

violated community supervision by being unsuccessfully discharged from the Intensive

Treatment Outpatient Program.      The trial court did not abuse its discretion in revoking

appellant’s community supervision and adjudicating his guilt. See Rickels, 202 S.W.3d at 763;

Sanchez, 603 S.W.2d at 871. We resolve appellant’s first issue against him. Because proof of

one violation is sufficient to support revocation, we do not address appellant’s remaining

complaints. See Sanchez, 603 S.W.2d at 871.

      We affirm the trial court’s judgment




Do Not Publish
TEx. it An. P.47
11 l57lF.UO5


                                              —3-
                                   Qtourt øf tppeaI
                         jFiftIj iOttrttt ot IIxa at aUa

                                       JUDGMENT


RODNEY EARL DENMARK, Appellant                   Appeal from the 363rd Judicial District
                                                 Court of Dallas County. Texas (Tr.Ct.No.
No. 05-1 1-01571-CR                              F07-40442-W).
                                                 Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                     Justices Bridges and Myers participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered .January 18, 2013.




                                                                                7




                                                        JUSTICE